—Judgment, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered July 10, 1995, which denied petitioner building owner’s and managing agent’s application pursuant to CPLR article 78 to annul respondent agency’s determination, upon administrative review, awarding a tenant rent overcharges, and dismissed the petition, unanimously affirmed, without costs.
The record supports respondent’s determination that petitioners failed to sustain their burden of proving not only that the tenant who occupied the apartment in question prior to the complaining tenant, i.e., the first rent-stabilized tenant after the apartment was vacancy decontrolled, served as the building’s superintendent or custodian, the value of whose services should be deemed part of the rental history, but indeed any rental history at all. Accordingly, respondent properly rejected the supposed rent paid by this supposed prior tenant in determining the initial legal registered rent. We have *228considered petitioners’ other arguments, including that the manner in which respondent applied its default formula in determining the initial legal registered rent was arbitrary and capricious, and find them to be without merit. Concur—Murphy, P. J., Rubin, Tom and Andrias, JJ.